DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greszler (US 20010032494) in view of Lin et al. (US 5868667; hereinafter Lin).

claim 1, Greszler teaches a surgical apparatus (abstract; [0010]; see at least fig. 1) comprising: 
a housing (13; see fig. 1) having a pressure test port (12; [0029]; abstract); 
a pressure test chamber (interior of housing/umbilical 13; including at least 66; [0044]); and 
a test port retainer (20; see at least [0029] and fig. 1).
Greszler lacks direct and specific statement regarding the test port retainer being mounted within the housing, the test port retainer coupling the pressure test port to the pressure test chamber, the test port retainer comprising a test port retainer housing, a probe seal, and a liquid exclusion barrier, the probe seal and the liquid exclusion barrier being mounted within the test port retainer housing.
However, Lin teaches a test port retainer (126) being mounted within the housing (see figs. 1 and 3B), the test port retainer coupling the pressure test port (134; see fig. 2) to the pressure test chamber (internal space of endoscope 116; col. 4, lines 38-40), the test port retainer comprising a test port retainer housing (at least elements 145/146/160; see fig. 3B), a probe seal (198), and a liquid exclusion barrier (196), the probe seal and the liquid exclusion barrier being mounted within the test port retainer housing (see at least fig. 10B; see also figs. 8-12 showing variations of this internal mounting).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the surgical apparatus/endoscopic leak tester of Greszler with the specific knowledge of using the configuration of the test port/seal(s) for use with an endoscope of Lin. This is because such a test port retainer design allows for a proper seal 

Regarding claim 2, Greszler lacks direct and specific statement of the test port retainer further comprising; a hydrophobic membrane mounted within the test port retainer housing.
However, Lin teaches a hydrophobic membrane (at least 166; see also 168; col. 6, lines 6-9 “the membranes 166 and 168 may be made of any hydrophobic breathable barrier”) mounted within the test port retainer housing (see at least fig. 10B).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the surgical apparatus/endoscopic leak tester of Greszler with the specific knowledge of using hydrophobic membrane(s) for use with an endoscope of Lin. This is because such a membrane allows for passage of gas but not liquid. This is important to provide a pressure/leak tester to an end user.

Regarding claim 3, Greszler lacks direct and specific statement of the liquid exclusion barrier being mounted between the probe seal and the hydrophobic membrane.
However, Lin teaches the liquid exclusion barrier (196) is mounted between the probe seal (198) and the hydrophobic membrane (at least 166; see at least fig. 10B showing such configuration).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the surgical apparatus/endoscopic leak tester of Greszler with the specific knowledge of the seal/barrier/membrane configuration of Lin. This 

Regarding claim 4, Greszler and Lin lack direct and specific statement that the hydrophobic membrane comprising a polyvinylidene difluoride membrane.
However, Lin does disclose a variety of materials useful for the “hydrophobic breathable barrier (i.e., breathable membrane)” (col. 6, ¶ at 6).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the materials for a hydrophobic membrane of Lin with the specific use of polyvinylidene difluoride (PVDF).  This is because one of ordinary skill in the art would have expected PVFD to be one of several straightforward materials for a hydrophobic barrier since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding claim 6, Greszler teaches the pressure test chamber comprising: a manifold (10; see figs. 1, 2, 3, and 4), the test port retainer being mounted between the pressure test port and the manifold so that the pressure test port communicates with the manifold through the test port retainer (see fig. 1 showing this configuration).

Regarding claim 18, Greszler teaches an endoscope (abstract; [0010]; see at least fig. 1) comprising: 
a housing (13; see fig. 1) having a pressure test port (12; [0029]; abstract); 

a test port retainer (20; see at least [0029] and fig. 1), the test port retainer coupling the pressure test port to the manifold (see fig. 1 showing such coupling).
Greszler lacks direct and specific statement regarding the test port retainer being mounted within the housing, the test port retainer comprising a test port retainer housing, a probe seal, and a liquid exclusion barrier, the probe seal and the liquid exclusion barrier being mounted within the test port retainer housing.
However, Lin teaches a test port retainer (126) being mounted within the housing (see figs. 1 and 3B), the test port retainer comprising a test port retainer housing (at least elements 145/146/160; see fig. 3B), a probe seal (198), and a liquid exclusion barrier (196), the probe seal and the liquid exclusion barrier being mounted within the test port retainer housing (see at least fig. 10B; see also figs. 8-12 showing variations of this internal mounting).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the surgical apparatus/endoscopic leak tester of Greszler with the specific knowledge of using the configuration of the test port/seal(s) for use with an endoscope of Lin. This is because such a test port retainer design allows for a proper seal of as the increased pressure is actuated. This is important to provide an end user a pressure/leak testing device with proper moisture handling.

Regarding claim 19, Greszler lacks direct and specific statement of the test port retainer further comprising; a hydrophobic membrane mounted within the test port retainer housing.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the surgical apparatus/endoscopic leak tester of Greszler with the specific knowledge of using hydrophobic membrane(s) for use with an endoscope of Lin. This is because such a membrane allows for passage of gas but not liquid. This is important to provide a pressure/leak tester to an end user.

Regarding claim 20, Greszler lacks direct and specific statement that of liquid exclusion barrier being mounted between the probe seal and the hydrophobic membrane.
However, Lin teaches the liquid exclusion barrier (196) is mounted between the probe seal (198) and the hydrophobic membrane (at least 166; see at least fig. 10B showing such configuration).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the surgical apparatus/endoscopic leak tester of Greszler with the specific knowledge of the seal/barrier/membrane configuration of Lin. This is because such configuration allows for proper flows through the port. This is important to provide proper functioning for the test port.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greszler as modified by Lin as applied to claim 1 above and further in view of Morris et al. (US 4874364; hereinafter Morris).

Regarding claim 5, Greszler and Lin lack direct and specific statement that the liquid exclusion barrier comprising an X-slit valve.
However, Morris teaches sealing via cross-slit structures (see at least col 5. lines 15-17; and col. 6, lines 45-47).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the liquid exclusion barrier of Greszler and Lin with the specific knowledge of using the cross-slit/X-slit structures for sealing of Morris. This is because such cross-slit structures allow for a simple and direct sealing means which acts as a valve (see col. 5, ¶ at 6 of Morris teaching this function). This is important in order to provide a simple and direct seal for a channel.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Greszler as modified by Lin as applied to claims 1 and 6 above and further in view of Jungbauer et al. (US 20150340133; hereinafter Jungbauer).

Regarding claim 7, Greszler teaches an [endoscope], the pressure test chamber comprising: a central tube (at least 13) having a first end (end having/attached to attached to pressure port 12/20; see fig. 1), a second end (end attached to main body of endoscope “A”; see fig. 1), and an interior volume (interior of housing/umbilical 13; including at least 66; [0044]), and the second end being coupled to the test port retainer (see fig. 1 showing this configuration) so that the pressure test port communicates with the interior volume of the central tube through the test port retainer ([0029-31]; see also fig. 1 showing this configuration).

However, Lin teaches “endoscopes are furnished with an image transmission means, such as … CCD camera with electrical cables, to transmit images from a distal location in a body” (col. 1, lines 30-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the endoscope of Greszler with the specific knowledge that endoscopes may have a CCD camera at a distal end thereof of Lin. This is because a primary purpose of endoscopes is to image bodily cavities. This is important in order to allow a medical care provider to see inside a patient.
Greszler and Lin lack direct statement regarding a pressure seal at the image capture assembly.
However, Jungbauer teaches “A hermetic feedthrough for a video endoscope” (abstract) and further that “the seal must be guaranteed from the handle up to the tip of the video endoscope” ([0009]; see also [0014-15] teaching regarding the importance of sealing a video endoscope).
 Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the CCD endoscope of Greszler as modified by Lin with the specific knowledge that endoscopes must be sealed up to the tip of Jungbauer. This is because a primary purpose of endoscopes is to image bodily cavities and lack of sealing will allow for fluid intrusion as well as allowing steam or other fluid entry during cleaning procedures. This is important to allow a medical care provider to see inside a patient while maintaining a functional and robust instrument during procedure and cleaning processes.

Regarding claim 8, Greszler teaches an [endoscope], the pressure test chamber comprising: a central tube (at least 13) having a first end (end having/attached to attached to pressure port 12/20; see fig. 1), a second end (end attached to main body of endoscope “A”; see fig. 1), and an interior volume, and the second end being affixed to the manifold (see fig. 1 showing attachement to the manifold via connector 14; [0029]) so that the pressure test port communicates with the interior volume of the central tube through the manifold ([0029-31]; see also fig. 1 showing this configuration).
Greszler lacks direct statement that the endoscope has an image capture assembly and the first end being affixed to the image capture assembly to form a pressure seal.
However, Lin teaches “endoscopes are furnished with an image transmission means, such as … CCD camera with electrical cables, to transmit images from a distal location in a body” (col. 1, lines 30-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the endoscope of Greszler with the specific knowledge that endoscopes may have a CCD camera at a distal end thereof of Lin. This is because a primary purpose of endoscopes is to image bodily cavities. This is important in order to allow a medical care provider to see inside a patient.
Greszler and Lin lack direct statement regarding a pressure seal at the image capture assembly.
However, Jungbauer teaches “A hermetic feedthrough for a video endoscope” (abstract) and further that “the seal must be guaranteed from the handle up to the tip of the video 
 Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the CCD endoscope of Greszler as modified by Lin with the specific knowledge that endoscopes must be sealed up to the tip of Jungbauer. This is because a primary purpose of endoscopes is to image bodily cavities and lack of sealing will allow for fluid intrusion as well as allowing steam or other fluid entry during cleaning procedures. This is important in order to allow a medical care provider to see inside a patient while maintaining a functional and robust instrument during procedure and cleaning processes.

Regarding claim 9, Greszler and Lin lack direct and specific teaching of a pressure-sealed electrical cable, the pressure-sealed electrical cable being connected to the image capture assembly and extending through the central tube into the manifold.
However, Jungbauer teaches “A hermetic feedthrough for a video endoscope” (abstract) which is a pressure sealed (see at least [0014-17]) and further that “the seal must be guaranteed from the handle up to the tip of the video endoscope” ([0009]; see also [0014-15] teaching regarding the importance of sealing a video endoscope).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the CCD endoscope of Greszler as modified by Lin with the specific knowledge that endoscopes must be sealed up to the tip of Jungbauer. This is because a primary purpose of endoscopes is to image bodily cavities and lack of sealing will allow for fluid intrusion as well as allowing steam or other fluid entry during 

Regarding claim 10, Greszler teaches the manifold further comprising a cable seal (at least connecting members 18 and 20; see fig. 4; [0029] “members 18, 20 are adapted for quickly connecting and disconnecting the connector with the leak detector and the inlet port, respectively, providing a leak tight connection therebetween.” see also fig. 1).
Greszler and Lin lack direct and specific teaching of the pressure-sealed electrical cable extending through the cable seal and out of the manifold (see however [0028] of Grezler teaching generally “sealed internal channels carry electronic and optical equipment”).
However, Jungbauer teaches “A hermetic feedthrough for a video endoscope” (abstract) which is a pressure sealed (see at least [0014-17]) and further that “the seal must be guaranteed from the handle up to the tip of the video endoscope” ([0009]; see also [0014-15] teaching regarding the importance of sealing a video endoscope) as well as sealing of each portion of the endoscopic instrument (see at least [0018-24] teaching regarding sealing in multiple portions of the endoscope).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the CCD endoscope of Greszler as modified by Lin with the specific knowledge that endoscopes must be sealed all along the lengths thereof and up to the tip of Jungbauer. This is because a primary purpose of endoscopes is to image bodily cavities and lack of sealing will allow for fluid intrusion as well as allowing steam or other fluid entry during cleaning procedures. This is important in order to allow a 

Regarding claim 11, Greszler lacks direct and specific teaching of an image capture assembly and a pressure-sealed electrical cable, the pressure-sealed electrical cable being connected to the image capture assembly and extending into the manifold and out of the manifold.
However, Lin teaches “endoscopes are furnished with an image transmission means, such as … CCD camera with electrical cables, to transmit images from a distal location in a body” (col. 1, lines 30-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the endoscope of Greszler with the specific knowledge that endoscopes may have a CCD camera at a distal end thereof of Lin. This is because a primary purpose of endoscopes is to image bodily cavities. This is important to allow a medical care provider to see inside a patient.
Greszler and Lin lack direct statement regarding a pressure-sealed electrical cable, the pressure-sealed electrical cable being connected to the image capture assembly and extending into the manifold and out of the manifold (see however [0028] of Grezler teaching generally “sealed internal channels carry electronic and optical equipment”).
However, Jungbauer teaches “A hermetic feedthrough for a video endoscope” (abstract) which is a pressure sealed (see at least [0014-17]) and further that “the seal must be guaranteed from the handle up to the tip of the video endoscope” ([0009]; see also [0014-15] teaching regarding the importance of sealing a video endoscope) as well as sealing of each portion of the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the CCD endoscope of Greszler as modified by Lin with the specific knowledge that endoscopes must be sealed all along the lengths thereof and up to the tip of Jungbauer. This is because a primary purpose of endoscopes is to image bodily cavities and lack of sealing will allow for fluid intrusion as well as allowing steam or other fluid entry during cleaning procedures. This is important in order to allow a medical care provider to see inside a patient while maintaining a functional and robust instrument during procedure and cleaning processes.

Regarding claim 12, Greszler and Lin lack direct and specific teaching regarding the pressure-sealed electrical cable further comprising: one or more conductors, each of the one or more conductors having an insulating jacket; a first shield surrounding the one or more conductors; a second insulating jacket surrounding the first shield; and a first pressure seal formed around and in the first shield inside the first insulating jacket (see however [0028] of Grezler teaching generally “sealed internal channels carry electronic and optical equipment” and col. 1, paragraphs at 21 and 35 of Lin teaching that endoscopes are known to have cables and “Such components are conveniently sealed and protected in an internal space of the endoscope” col. 1, lines 35-37).
However, Jungbauer teaches a surgical apparatus (endoscope; see abstract) comprising a pressure-sealed electrical cable (hermetic feed through; [0015] “a hermetic feedthrough for a video endoscope for feeding electrical lines from a first partial space into a second partial 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the CCD endoscope having sealed internal wiring/electronics of Greszler as modified by Lin with the specific knowledge that endoscopes must be sealed all along the lengths thereof and up to the tip and the electrical wiring should be shielded and insulated with multiple layers of both shielding and insulation of Jungbauer. This is because a primary purpose of endoscopes is to image bodily cavities and lack of sealing will allow for fluid intrusion as well as allowing steam or other fluid entry during cleaning procedures further shielding is known to allow for “very good signal quality” ([0057] of 

Regarding claim 13, Greszler and Lin lack direct and specific teaching of the pressure-sealed electrical cable further comprising; a second shield surrounding the second insulating jacket; a third insulating jacket surrounding the second shield; and a second pressure seal formed around and in the second shield and extending between the second insulating jacket and the third insulating jacket.
However, Jungbauer teaches a surgical apparatus (endoscope; see abstract) comprising a pressure-sealed electrical cable (hermetic feed through; [0015] “a hermetic feedthrough for a video endoscope for feeding electrical lines from a first partial space into a second partial space”), having conductors (“signal conductor 36” [0045]; see fig. 2; see also 46 and fig. 3 as well as 56 in fig. 4), surrounded by multiple layers of insulation/shielding/jackets (at least 35; [0045] “the signal conductor or signal conductors 36 are surrounded by a jacket structure 35”; see at least surrounding portions “I” through “VII” of fig. 2; “I” through “IX” of fig. 3; and “I” through “IX” of fig. 4) where these multiple layers act to shield and insulate the conductive elements ([0046-57] describe the various layering structures for such shielding and insulation) further the sealing of the structure is multi part and continuous from end to end of the endoscope (see at least [0014-17]; [0009] “the seal must be guaranteed from the handle up to the tip of the video endoscope”; see also [0014-15] teaching regarding the importance of sealing a video endoscope as well as sealing of each portion of the endoscopic instrument; and [0018-24] teaching regarding sealing in multiple portions of the endoscope).


Regarding claim 14, Greszler and Lin lack direct and specific teaching of the pressure-sealed electrical cable having a first end and a second end, the first pressure seal being adjacent one of the first end and the second end, and the second pressure seal being adjacent an other of the first end and the second end.
However, Jungbauer teaches a surgical apparatus (endoscope; see abstract) comprising a pressure-sealed electrical cable (hermetic feed through; [0015] “a hermetic feedthrough for a video endoscope for feeding electrical lines from a first partial space into a second partial space”), where the sealing of the structure is multi part and continuous from a first end to a second end of the endoscope (see at least [0014-17]; [0009] “the seal must be guaranteed from the handle up to the tip of the video endoscope”; see also [0014-15] teaching regarding the importance of sealing a video endoscope as well as sealing of each portion of the endoscopic instrument; and [0018-24] teaching regarding sealing in multiple portions of the endoscope).
.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer et al. (US 20150340133; hereinafter Jungbauer).

Regarding claim 15, Jungbauer teaches a surgical apparatus (endoscope; see abstract) comprising a pressure-sealed electrical cable (hermetic feed through; [0015] “a hermetic feedthrough for a video endoscope for feeding electrical lines from a first partial space into a second partial space”), the pressure-sealed electrical cable further comprising: 
one or more conductors (“signal conductor 36” [0045]; see fig. 2; see also 46 and fig. 3), each of the one or more conductors having an insulating jacket (at least 35; [0045] “the signal conductor or signal conductors 36 are surrounded by a jacket structure 35”); 
a first shield (at least a metal portion “II” of layered jacket 35; see fig. 2; [0051]; see also fig. 4 element 57 and [0057] teaching that “A fully twisted conductor structure 57, which has the same shielding properties, in addition to the jacket structure 55, like a coaxially shielded “twisted 
a second insulating jacket surrounding the first shield (at least layers “I” and “VII” which act together as a plastic/insulative surround; [0048]; [0051]; see fig. 2); and 
a first pressure seal formed in the first shield (see at least figs. 1a-c showing at least one of several pressure seals formed at the first shield; see also [0014-15] teaching regarding the importance of sealing a video endoscope as well as [0018-24] teaching regarding sealing in multiple portions of the endoscope).
Jungbauer does not teach the above claimed limitations within the same embodiment (teaching several variants each with multiple and slightly differing shielding/insulation/jacketing layers – see figs. 1-4 with relevant textual explanations as cited above).
However, Jungbauer teaches embodiments which contain the specific concept of using “sequences of structured layers of metal and of a plastic” ([0025] in summary portion) to form hermetically sealed and shielded endoscopic conductors (see at least abstract). The disclosure of Jungbauer is well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0030] Jungbauer teaching that embodiments can fulfill individual characteristics or a combination of several characteristics.) This is because one of ordinary skill in the art would have expected the disclosure of Jungbauer to perform equally well with any of a variety of the layered embodiments taught in including the specific sections and figures cited above because the end goal is to use layers to shield and seal the conductors in an endoscope.

claim 16, Jungbauer lacks direct and specific teaching within a single embodiment of the pressure-sealed electrical cable further comprising; a second shield surrounding the second insulating jacket; a third insulating jacket surrounding the second shield; and a second pressure seal formed around and in the second shield and extending between the second insulating jacket and the third insulating jacket.
However, Jungbauer teaches a surgical apparatus (endoscope; see abstract) comprising a pressure-sealed electrical cable (hermetic feed through; [0015] “a hermetic feedthrough for a video endoscope for feeding electrical lines from a first partial space into a second partial space”), having conductors (“signal conductor 36” [0045]; see fig. 2; see also 46 and fig. 3 as well as 56 in fig. 4), surrounded by multiple layers of insulation/shielding/jackets (at least 35; [0045] “the signal conductor or signal conductors 36 are surrounded by a jacket structure 35”; see at least surrounding portions “I” through “VII” of fig. 2; “I” through “IX” of fig. 3; and “I” through “IX” of fig. 4) where these multiple layers act to shield and insulate the conductive elements ([0046-57] describe the various layering structures for such shielding and insulation) further the sealing of the structure is multi part and continuous from end to end of the endoscope (see at least [0014-17]; [0009] “the seal must be guaranteed from the handle up to the tip of the video endoscope”; see also [0014-15] teaching regarding the importance of sealing a video endoscope as well as sealing of each portion of the endoscopic instrument; and [0018-24] teaching regarding sealing in multiple portions of the endoscope).
Therefore, since the disclosure of Jungbauer is well related (see abstract and [0025] teaching that the invention is to “sequences of structured layers of metal and of a plastic”) before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0030] 

Regarding claim 17, Jungbauer lacks direct and specific teaching within a single embodiment of the pressure-sealed electrical cable having a first end and a second end, the first pressure seal being adjacent one of the first end and the second end, and the second pressure seal being adjacent an other of the first end and the second end.
However, Jungbauer teaches a surgical apparatus (endoscope; see abstract) comprising a pressure-sealed electrical cable (hermetic feed through; [0015] “a hermetic feedthrough for a video endoscope for feeding electrical lines from a first partial space into a second partial space”), having conductors (“signal conductor 36” [0045]; see fig. 2; see also 46 and fig. 3 as well as 56 in fig. 4), surrounded by multiple layers of insulation/shielding/jackets (at least 35; [0045] “the signal conductor or signal conductors 36 are surrounded by a jacket structure 35”; see at least surrounding portions “I” through “VII” of fig. 2; “I” through “IX” of fig. 3; and “I” through “IX” of fig. 4) where these multiple layers act to shield and insulate the conductive elements ([0046-57] describe the various layering structures for such shielding and insulation) further the sealing of the structure is multi part and continuous from end to end of the endoscope (see at least [0014-17]; [0009] “the seal must be guaranteed from the handle up to the tip of the video endoscope”; see also [0014-15] teaching regarding the importance of sealing a video endoscope as well as sealing of each portion of the endoscopic instrument; and [0018-24] 
Therefore, since the disclosure of Jungbauer is well related (see abstract and [0025] teaching that the invention is to “sequences of structured layers of metal and of a plastic”) before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0030] Jungbauer teaching that embodiments can fulfill individual characteristics or a combination of several characteristics.) This is because one of ordinary skill in the art would have expected the disclosure of Jungbauer to perform equally well with any of a variety of the layered and sealed embodiments taught in including the specific sections and figures cited above because the end goal is to use layers to shield and seal the conductors in an endoscope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP L COTEY/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855